Citation Nr: 0713882	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-03 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
septectomy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1961 to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a September 2005 rating determination, the RO granted 
service connection for chronic sinusitis and assigned a 10 
percent disability evaluation effective February 9, 2004.  

In his April 2007 written presentation, the veteran's 
representative made reference to the veteran's assigned 10 
percent disability evaluation for his now service-connected 
sinusitis.  This statement could be construed as a claim for 
an incre3ased rating for that disability.  This matter is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for residuals of a septectomy.

2.  The veteran's septectomy residuals are not manifested by 
a need for frequent hospitalization, and there is no evidence 
that they cause marked interference with employment.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
septectomy residuals have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6502 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

December 2002, March 2004, and May 2005 VCAA letters informed 
the veteran of the information and evidence necessary to 
substantiate the claim.  The December 2002 and March 2004 
VCAA letters also told the appellant what types of evidence 
VA would undertake to obtain and what evidence the appellant 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The May 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).   

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Service connection has been granted, and there is no need for 
notice on the first three Dingess elements.  The VCAA letters 
provided notice as to the degree of disability.  The veteran 
was provided with notice on the effective date element in 
November 2006.  There is a timing deficiency in this notice, 
which was not remedied by readjudication.  A timing 
deficiency is generally not prejudicial to a claimant.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Because 
the claim is being denied, no effective date is being set.  
Neither the veteran nor his representative has made any 
showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See (finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim 
for increase, the most recent evidence is given precedence 
over past examinations.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection and assigned a 10 percent 
disability evaluation for residuals of a septectomy in an 
October 1977 rating determination.  

In October 2001, the veteran requested an increased 
evaluation for his nose condition.  

In November 2001, the veteran was afforded a VA examination.  
The examiner noted that the veteran had suffered a broken 
nose in 1963.  He had had surgery in 1965 to repair the 
break,  The veteran said that he continued to have problems 
with sinus pain and congestion and was found to have a 
floating nasal turbinate on work-up at VA.  The veteran 
stated that over the years he had experienced daily sinus 
pain and congestion.  There was post nasal drip and rhinitis.  
There was also mild epistaxis.  

Physical examination revealed no nasal obstruction at the 
time of examination.  There was no evidence of current 
sinusitis.  The nasal mucosa was erythematous and boggy.  
Nasal bone X-rays were normal.  

The examiner stated that the diagnosis of residuals of a 
septectomy remained unchanged.  He noted that the veteran's 
history of chronic obstruction and nasal discharge was 
consistent with such an injury.  There was evidence of 
irritation and excess mucous production on examination.  The 
normal X-ray did not change the diagnosis as his symptoms 
were due to irritation of the soft tissues.  

In his October 2002 notice of disagreement, the veteran 
stated that he continued to have a pain/discomfort level that 
had persisted for many years, which had not been considered 
when making the determination.  

In his February 2004 substantive appeal, the veteran 
indicated that he had a problem on the inside of his nose 
that gave him great difficulty when he was awake and caused 
him continual difficulty when he was asleep.  He noted that 
when he was awake he had constant pressure behind his nasal 
area.  He further indicated that when he was asleep, the 
turbinate in his septum drifted from side to side depending 
on his sleeping position.  As a result, he had severe 
difficulty breathing which caused great stress in his marital 
situation. The veteran stated that when he was last examined 
it happened to be a day when the turbinate was in the middle 
of his nasal passage.  He reported that the turbinate was 
there and real.  

The veteran was afforded an additional VA examination in May 
2005.  At the time of the examination, the veteran was noted 
to have previously undergone nasal surgery.  Since that time, 
he had experienced progressive nasal obstruction and post 
nasal drip.  He awakened at night frequently to cough and had 
to clear his throat every morning.  He also reported coughing 
up yellow-brown sputum which was occasionally tinged with 
blood.  There was no history of asthma or lung infection.  
The veteran did not take any medication for this condition.  

Physical examination revealed a partial obstruction of the 
nasal passages with edematous nasal mucosa.  The examiner 
stated that for the veteran's claimed lung condition, the 
diagnosis was chronic sinusitis.  This was based on history 
of nasal obstruction as well as chronic post nasal drip 
causing cough.  The nasal mucosa was edematous.  The examiner 
indicated that this was more likely than not related to his 
previous nasal septum surgery in the 1960's.   

Under the provisions of DC 6502, a 10 percent disability 
evaluation is warranted for a traumatic injury resulting in a 
nasal septum deviation causing a 50 percent obstruction of 
the nasal passage on both sides or a complete obstruction of 
one side.

A 10 percent evaluation is the maximum schedular evaluation 
available for a deviated nasal septum.  A higher schedular 
rating is not available.  Therefore, the Board has considered 
an extraschedular rating.  In doing so, however, the Board 
finds that an extraschedular rating is not warranted since 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  Specifically, there is no showing that the 
veteran's septectomy residuals have resulted in marked 
interference with employment or frequent periods of 
hospitalization.  The veteran has made no allegation that his 
septectomy residuals impact his employability.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 10 percent for septectomy 
residuals is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


